Black, 3.
This is an action of ejectment for a parcel of land in the city of St. Louis. The question in the case relates to the validity of an assignment of a homestead. The plaintiff claims title by virtue of a sheriff’s deed, which is based on an execution issued upon a judgment in favor of Dominick and Joseph Lallement against Francis Poupeney for $1,695.86. The sheriff levied upon a parcel of land, of which the parcel in suit is a part only. The appraisers, appointed by the sheriff to set off a homestead, made report in which they say, after reciting the execution and giving a description of all the property levied upon, and stating that they had been duly sworn, “ we viewed the premises, and have set out the following, a part of said lot above described, to said Francis Poupeney, as a homestead, to-wit (describing the same), including the two-story brick dwelling thereon, said property as described being within the quantity of ground and in value the amount prescribed by statute.”
The sheriff released the levy as to the land so set out as a homestead, and sold that part of the residue now in suit to the plaintiff and executed a deed therefor. The law provides that the homestead in cities, like St. Louis, shall not exceed eighteen square rods of ground, or exceed the total value of three thousand dollars. The objection is that this report is void because it does not state that the property set out, being less than eighteen square rods, was of the value of three thousand dollars, that by reference to the statute for value it simply states a conclusion, not the facts showing a compliance with the law. Defendant also offered to show that the property set out was of no greater value than sixteen hundred dollars, but the court excluded the evidence.
The very object of appointing the appraisers to set out the homestead is, that the exemption may be fixed and located before a sale. If the execution debtor *185objected to the assignment, he should have made his motion to set aside the report in the court whence the execution issued, and that, too, before a deed was executed. He cannot be heard to question the report in this collateral proceeding. The objection is, at best, technical. But for the reasons stated the objection to the report of the appraisers was properly overruled, and the offered evidence was also properly excluded.
The judgment is affirmed.
Rat, J., absent. The other judges concur.